                        Case 1:20-cr-00599-JGK Document 9 Filed 11/17/20 Page 1 of 3
                        Case 1:20-cr-00599-JGK Document 7 Filed 11/17/20 Page 1 of 3
                                                                                                              Southern District
Federal Defenders                                                              52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                        Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                             Smuhern District of New York
David E. Patton                .• -    .•1    .   .,, I
                                                                                                                 Jmnifer L. Brown
Executive Director            ; - TRu~~\CALL Y i:\LE~                                                            Attorney-in-Charge
                           ·•-·- _,
and Altom ev-in-Chie(
                          r,~~t:
                          1··, (' f   ,tt           - --;,--.,,,,-rm, - - -
                                             FILED:. __ )]~l_~_Vll_               November 17, 2020

         ByECF                                                            %-              /~_/Y        ~
         Honorable John G. Koeltl                                                 r;: ~ ~ ).;/
         United States District Judge
         Southern District of New York
         500 Pearl Street
                                                                   ~                    ~&       ~
         New York, NY 10007                                                    ~6'!(~/11.s.0.s
         Re:         United States v. Felix Camilo Polanco, 20 Cr. 599 (JGK)                            //        7/,:;).. 0    .

          Honorable Judge Koeltl:

                 On November 10, 2020, Felix Camilo Polanco was indicted in the above-
          captioned case. The unusual circumstances of the indictment-that the grand jury
          was sitting in White Plains as opposed to Manhattan while many residents of the
          Southern District of New York were practicing social distancing and limiting their
          public interactions and engagements due to the COVID-19 pandemic-may have
          compromised Mr. Camilo Polanco's right to a grand jury selected from a fair cross-
          section of the community. Accordingly, through this letter, Mr. Camilo Polanco
          respectfully requests access to the records and papers used in connection with the
          constitution of the Master and Qualified Jury Wheels in the United States District
          Court for the Southern District of New York, pursuant to the Fifth and Sixth
          Amendments to the United States Constitution and the Jury Selection and Service
          Act ("JSSA"), 28 U.S.C. §§ 1867(a) and (f).

                 Section 1867(f) of Title 28 of the United States Code allows a defendant to
          "inspect, reproduce, and copy ... records or papers [used by the commission or clerk in
          connection with the jury selection process] at all reasonable times during the
          preparation and pendency of ... a motion" to challenge the composition of the jury on
          the ground that it failed to reflect a fair cross-section of the community. 28 U.S.C.
          §§ 1867(a), (f); see also Test v. United States, 420 U.S. 28, 30 (1975). Inspection of
          such materials is essential to a defendant's ability to determine whether he has a
          potentially meritorious challenge. Id. Therefore, "an unqualified right to inspection
          is required not only by the plain text of the statute, but also by the statute's overall
          purpose of insuring 'grand and petit juries selected at random from a fair cross section
          of the community."' Id. (quoting 28 U.S.C. § 1861(d)).

                     In order to invoke the right to inspect under 28 U.S.C. § 1867(f) and "[t]o avail
          Case 1:20-cr-00599-JGK Document 9 Filed 11/17/20 Page 2 of 3
         Case 1:20-cr-00599-JGK Document 7 Filed 11/17/20 Page 2 of 3

United States v. Felix Camilo Polanco                               November 17, 2020
Hon. John G. Koeltl                                                       Page 2 of 3

himself of [the] right of access to otherwise unpublic jury selection records, a litigant
need only allege that he [or she] is preparing a motion challenging the jury selection
procedures." United States v. Alden, 776 F.2d 771, 773 (8th Cir. 1985) (internal
citations omitted). Mr. Camilo Polanco is not required to make any showing with
respect to probabilities of success of such a motion. See, e.g. , United States v.
Williamson, 903 F.3d 124, 133 (D.C. Cir. 2018); United States v. Royal, 100 F. 3d
1019, 1025 (1st Cir. 1996); see also United States v. Gatti, 2004 WL 2274712 (S.D.N.Y.
2004) (granting motion for discovery even absent any showing that information would
reveal a violation).

       Pursuant to§ 1867(a), a defendant may raise a JSSA challenge "before the voir
dire examination begins, or within seven days after the defendant discovered or could
have discovered, by the exercise of diligence, the grounds therefore, whichever is
earlier." See 28 U.S.C. § 1867(a). Although the Second Circuit Court of Appeals has
not considered "what constitutes the timely filing of a motion pursuant to the JSSA
related to the composition of a grand jury," some courts have determined that the
statute requires an attempt to inspect grand jury records within seven days of the
filing of an indictment. See United States v. Saipo v, 17 Cr. 722 (VSB), 2020 WL
915808, at *2 (S.D.N.Y. Feb. 26, 2020) (citing cases from the Eleventh Circuit Court
of Appeals, the Northern District of Florida, and the Wes tern District of New York).
Accordingly, I ask the Court to grant this timely request for inspection of records.

       The records I seek should be duplicative of r ecords produced by the Southern
District Office of Jury Administration in response to a demand, similar to Mr. Camilo
Polanco's, filed in United States v. Balde, 20 Cr. 281 (KPF). In Balde, the Government
acknowledged that similar records requests had been filed in a number of other cases
indicted in the Southern District since the start of the COVID-19 pandemic that
would necessitate production of the same set of records: "To the extent the
Government is ordered to produce all or some of the records produced in this case in
other cases, the Government can facilitate those productions without further
burdening the Jury Administrator or requiring that she make multiple, duplicative
productions." Balde, 20 Cr. 281 (KPF), ECF No. 29. I therefore request, and
anticipate that the Government will be able to provide me with, a copy of the same
Jury Administration records produced in the Balde case. I also participated in and
reviewed the transcript of a June 30, 2020 telephone conference in the Balde case,
during which Judge Failla posed questions to Linda Thomas, the Southern District
Jury Administrator. Much of the information shared during that call will bear on
Mr. Camilo Polanco's indictment as well.

      In addition, I request a copy of the Jury Administrator's supplemental records
regarding the White Plains grand jury impaneled in January of 2019. Whereas the
defendant in Balde was indicted by a grand jury impaneled in November 2019, the
Government has informed me that Mr. Camilo Polano was indicted by a grand jury
convened on January 9, 2019. The Office of Jury Administration has already
         Case 1:20-cr-00599-JGK Document 9 Filed 11/17/20 Page 3 of 3
         Case 1:20-cr-00599-JGK Document 7 Filed 11/17/20 Page 3 of 3

United States v. Felix Camilo Polanco                               November 17, 2020
Hon. John G. Koeltl                                                       Page 3 of 3

assembled records regarding this same January 2019 grand jury in several other
cases, including United States v. Miles Charles, 20 Cr. 419 (VM), and United States
v. Damien Matthews, 20 Cr. 430 (MKV). I therefore anticipate that the Government
will be able to provide me with a copy of the supplemental records concerning the
January 2019 grand jury, along with any cover letters or explanations from the Jury
Administrator provided in the Charles and Matthews cases, without any additional
burden to the Jury Administrator.

       Once the jury records are obtained, I will be able to retain a statistician to
analyze them and determine whether the Southern District's jury plan procedures
violate the right of Mr. Camilo Polanco to a jury selected at random from a fair cross-
section of the community. He will do so by comparing the grand jury records with
appropriate contemporary census data. If the records, after meaningful review,
reveal grounds for a challenge under§ 1867(a), Mr. Camilo Polanco will raise one at
that time.

      Finally, I do not seek any personal identifying information for the individuals
whose records are maintained by the jury clerk's office. As such, the full set of records
should be provided in the manner I request. See Saipo v, 2020 WL 915808 at *3
(granting similar request in full).

                                         Respectfully submitted,

                                         /s/ Ariel Werner
                                         Ariel Werner
                                         Assistant Federal Defender
                                         (212) 417-8770

CC:   Assistant U.S. Attorney Benjamin Schrier
